 1

 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 3
                                                                Jan 31, 2020
 4                                                                  SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JOSHUA BRENT STULLER,
      individually and on behalf of all         NO: 2:18-CV-178-RMP
 8    others similarly situated,

 9                              Plaintiff,      ORDER OF DISMISSAL WITH
                                                PREJUDICE
10          v.

11    CHELAN COUNTY
      WASHINGTON; BILL LARSEN, in
12    his official capacity as Interim
      Director of the Chelan County
13    Regional Justice Center; and LESLIE
      CARLSON, in her official capacity as
14    the Chelan County Regional Justice
      Center Mental Health Manager, and
15    their agents, employees, and
      successors,
16
                                Defendants.
17

18         BEFORE THE COURT is the parties’ Stipulated Motion for Dismissal with

19   Prejudice, ECF No. 56. Having reviewed the Motion and the record, the Court finds

20   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         1. The parties’ Stipulated Motion for Dismissal with Prejudice, ECF No. 56,

 2             is GRANTED.

 3         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

 4             to any party.

 5         3. All pending motions, if any, are DENIED AS MOOT.

 6         4. All scheduled court hearings, if any, are STRICKEN.

 7         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 8   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 9   close this case.

10         DATED January 31, 2020.

11
                                               s/ Rosanna Malouf Peterson
12                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
